79 U.S. 390
20 L.Ed. 404
12 Wall. 390
PARKERv.LATEY.
December Term, 1870

ERROR to the Circuit Court for the District of Nebraska.
Parker brought ejectment against Latey to recover possession of a certain tract of land situate in the city of Omaha, in the State of Nebraska, described in the declaration, and there stated to be of 'the value of $500 and over.' Verdict and judgment were for the defendant, and the plaintiff sued out this writ of error.
Mr. J. J. Redick, for the defendant in error, moved to dismiss the case for want of jurisdiction; the Judiciary Act giving jurisdiction to this court on writs of error to Circuit Courts only 'where the matter in dispute exceeds the sum or value of $2000.'
Mr. Justice CLIFFORD delivered the opinion of the court.


1
Objection is made by the defendant that the matter in controversy does not exceed two thousand dollars, and upon an examination of the record the objection appears to be well founded. Enough must appear to show affirmatively that the jurisdiction exists, and as it does not in this case, the writ of error must be


2
DISMISSED.